DETAILED ACTION
This action is in response to the amendment filed on 12/16/2021 which was filed in response to the Advisory Action dated 12/7/2021.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New claim 20 is a method claim dependent on withdrawn method claim 7.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-6, 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al (WO 2015/145807) (using USPGPUB 2017/0011949 as the English equivalent) in view of Shinoda et al (USPGPUB 2014/0295646) and Fujimaru et al (USPGPUB 2012/0129988) as evidenced by “Elastomers and Rubbers”, non-patent literature of record.
Regarding claims 1, 3, 4, and 10, Saiki discloses a protective film forming film which is capable of forming a protective film and a protective film forming sheet which includes the protective film forming film on a workpiece such as a semiconductor wafer [0001]. The protective film forming film can be a thermosetting adhesive [0088] [0158]. The curable adhesive constituting the protective film contains a curable component and 
The film forming composition preferably contains a colorant and/or a filler [0065]. The amount of filler to be mixed in the protective film forming film is preferably in a range of 10% by mass to 80% by mass [0077]. Examiner’s note: the claimed blending amount of filler in pbm (50 to 100) relative to 100 pbm of the resin component is approximately equivalent to 50/150 (1/3) and 100/200 (1/2) as a mass fraction/percentage of filler relative to the mass of the composition (i.e., the filler and the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 50 pts. mass or more (claim 1) (50 to 100 pbm for claims 4 and 10) of the filler with respect to 100 pbm of the resin component (i.e., 33.3 mass% to 50 mass%) overlaps the prior art range of 10-80 mass% (wherein a blending amount of the filler is 50 pts. mass or more with respect to 100 pts. mass of the resin component – claim 1) (wherein the blending amount of the filler is 50 to 100 pts. mass with respect to 100 pts. mass of the resin component – claims 4 and 10).
Examiner’s note: Regarding the limitation “wherein a total value obtained by multiplying the reciprocal of epoxy equivalent of the epoxy compound by content of the epoxy compound in the resin component is 1.15E-04 or more”, the total content of Saiki’s resin component (i.e. the sum of the contents of the epoxy-based curable component, binder polymer component, and curing agent) can range from as low as 150.05 parts by weight (100 pbw binder polymer component + 50 pbw thermosetting component + 0.05 pbw curing agent (half of 0.1 pbw since 50 pbw of epoxy resin is used in this case)) to as high as 1900 pbw (100 pbw binder polymer component + 1500 pbw thermosetting component + 300 pbw curing agent (15*20 pbw since 1500 pbw epoxy resin is used in this case)). However, at the maximum amount of 15 wt% elastomer based on the claim limitations (see the discussion below regarding the -4 (using 5000 g/eq and 0.708 content) to as high as 1.58x10-2 (using 50 g/eq and 0.79 content) (wherein a total value obtained by multiplying the reciprocal of epoxy equivalent of the epoxy compound by content of the epoxy compound in the resin component is 1.20E-04 to 2.00E-03).
Examiner’s note: the content of the elastomer component (i.e., Saiki’s rubber polymer-based binder polymer component) as a percentage of the resin component can therefore range from 100/(100+1500+15*20) to 100/(100+50+0.05) or 5.26% to 66.6%. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed ranges of less than 15 wt% and less than 10 wt% (claims 1 and 3 respectively) overlaps the prior art range of 5.26-66.6 wt% (wherein a content of the elastomer in the resin component is less than 15 wt% - claim 1) (The thermosetting adhesive sheet 
Saiki further discloses that the curing agent can use a microcapsule method (The thermosetting adhesive sheet according to claim 1, wherein the curing agent includes a microcapsule latent curing agent) [0056]. Example 5 uses 3.21 pbm curing agent C-3 and 3.19 pbm epoxy component B-1 [0197-0213] [Table 1]. The curing agent can be an amine adduct curing agent [0057].
Saiki is silent with regard to a general disclosure of using more curing agent than epoxy compound in the composition. Saiki is silent with regard to an amine adduct latent curing agent processed with an isocyanate.
Shinoda discloses a dicing sheet with a protective film forming layer capable of forming a protective film at the backside of the chip and also capable of improving the production efficiency of the chip [0001]. The protective film forming layer preferably comprises a binder polymer component (A) and a curable component (B) [0071-73]. The curable component can be a heat curable component such as an epoxy resin [0080-82]. The heat curing agent functions as a curing agent for the heat curing resin, particularly for an epoxy resin [0085]. The content of the heat curing agent is preferably 0.1 to 500 pbw and more preferably 1 to 200 pbw with respect to 100 pbw of the heat curing component [0087]. If the content of the heat curing agent is too little, the bonding property may not be obtained due to the insufficient curing, on the other hand if it is too much, then the moisture absorbing rate of the protective film forming layer increases and lowers the reliability of the semiconductor device [0087].
Saiki and Shinoda are analogous because both disclose adhesive protective film layers for dicing sheets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a content of curing agent as disclosed by Shinoda for Saiki’s curing agent (wherein the blending amount of the curing agent is larger than the blending amount of the epoxy compound).  One of ordinary skill in the art would have been motivated to use such a content because this would provide the balance of desirable properties as disclosed by Shinoda above, i.e., sufficient bonding property and low enough moisture absorbing rate of the protective film. Both Saiki and Shinoda disclose protective film forming layers for a dicing sheet using epoxy-based curable components and heat/thermally-active curing agents. Furthermore, Example 5 of Saiki indicates that a higher content of curing agent relative to epoxy content is within the scope of the invention.
Alternatively, it would have been obvious to one having ordinary skill in the art to adjust the content of the curing agent for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Shinoda’s disclosure above indicates that the content of the curing agent is a result-effective variable.
Saiki in view of Shinoda is silent with regard to an amine adduct latent curing agent processed with an isocyanate.
Fujimaru discloses an adhesive composition or the like for use in bonding or direct electrical connection of a semiconductor chip such as IC or LSI to a circuit board 
Fujimaru is analogous because it discloses epoxy-based adhesive compositions for semiconductor chips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fujimaru’s amine adduct-type microcapsule-type hardening accelerators with isocyanates as Saiki’s curing agent (The thermosetting adhesive sheet according to claim 1, wherein the curing agent is a microcapsule latent curing agent of an amine adduct latent curing agent processed with an isocyanate).  One of ordinary skill in the art would have been motivated to use Fujimaru’s amine adduct-type microcapsule-type hardening accelerators with isocyanates as Saiki’s curing agent because this would enhance the storage stability of Saiki’s curable adhesive as disclosed by Fujimaru. Saiki also discloses the desirability of having 
Regarding claims 5-6 and 12, Saiki discloses that carbon black can be added as a colorant (wherein the filler includes a black pigment) [0065] [0070] [0210].
Regarding claim 19, Saiki discloses that the epoxy resin can include a solid bisphenol A type epoxy resin (wherein the epoxy compound comprises a bisphenol A type solid epoxy resin) [0053-54] [0203].

Response to Arguments
Applicant's arguments on pages 5-7, with regard to claims 1, 3-6, 10, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al (WO 2015/145807) (using USPGPUB 2017/0011949 as the English equivalent) as evidenced by “Elastomers and Rubbers”, non-patent literature of record, claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al as evidenced by “Elastomers and Rubbers” as applied to claim 1 above, and further in view of Shinoda et al (USPGPUB 2014/0295646), and claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al as applied to claim 1 above, and further in view of Fujimaru et al (USPGPUB 2012/0129988) have been fully considered but they are not persuasive. Applicant argues on page 6 that: “it is not reasonable to conclude that the numerical range obtained by multiplying the reciprocal of epoxy equivalent of the epoxy compound by content of the epoxy compound in the resin component in Sakai would inherently be "1.20E-04 to 2.00E-03" based on Saiki’s disclosures regarding the content ranges for its components. Applicant argues on page 
Examiner’s response: The Examiner agrees that the calculation in the prior OA failed to account for the claimed “less than 15 wt%” elastomer content limitation. However, when the elastomer content is 15 wt%, the minimum amount of thermosetting agent (epoxy compound) can be calculated. See the new calculation above. At the maximum amount of 15 wt% elastomer based on the claim limitations, the minimum amount of thermosetting component is 472.2 pbw (derived from the equation: 100/(100+x+0.01x*20) = 0.15 and solving for x). The lowest content of the epoxy compound in the resin component based on the claim limitations can therefore be 472.2 pbw/666.6 pbw or approximately 0.708 (70.8%). The highest content of the epoxy compound in the resin component can be 1500 pbw/1900 pbw or approximately 0.79 (79%). Therefore, the total value obtained by multiplying the reciprocal of epoxy equivalent of the epoxy compound by content of the epoxy compound in the resin component can range from as low as 1.4x10-4 (using 5000 g/eq and 0.708 content) to as high as 1.58x10-2 (using 50 g/eq and 0.79 content) (wherein a total value obtained by multiplying the reciprocal of epoxy equivalent of the epoxy compound by content of the epoxy compound in the resin component is 1.20E-04 to 2.00E-03). Note: the upper limit of 1.58x10-2 has been updated due to an error in the previous calculation for the upper limit (i.e., failure to convert % to decimal). Therefore, the total value obtained by multiplying the reciprocal of epoxy equivalent of the epoxy compound by content of the 
Applicant argues on page 7 that “Saiki does not disclose or suggest that a blending amount of the microcapsule latent curing agent is larger than a blending amount of the epoxy compound in the resin composition.”
Examiner’s response: Saiki is not relied on to meet this limitation. See paragraphs 14-20 in the OA dated 9/17/2021 in reference to Shinoda for how this limitation is met.
Applicant argues on page 7 that “Sakai does not indicate that if the curable adhesive of the protective film includes a bisphenol A type epoxy resin, that the epoxy resin must be solid as required in present claims 19 and 20.”
Examiner’s response: Saiki is not required to disclose that when a BPA-type epoxy resin is used that it must be solid in order to meet the limitation “wherein the epoxy compound comprises a bisphenol A type solid epoxy resin” as in current claim 19. Saiki discloses the use of solid BPA type epoxy resins in paragraphs [0053-54] and [0203]. jER1055 is a solid BPA type epoxy resin and is used in various inventive embodiments of Saiki [Table 1]. The general disclosure of using solid epoxy resins and BPA-type epoxy resins is sufficient for a PHOSITA to understand that solid BPA-type epoxy resins are within the scope of Saiki’s disclosure. Use of the aforementioned specific embodiment of solid BPA type epoxy resin is further support that Saiki encompasses this claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781